Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 1 of  filed 12/29/2021, with respect to the outstanding112(a) and 112(b) rejections of claims 1, 7-9, 16 and 18 as currently amended have been fully considered and are persuasive.  The claim rejections of claims 1, 7-9,  have been withdrawn. 
Applicant’s arguments, see page 1 of with respect to the filed drawing objection have been fully considered and are persuasive since Claim 13 has been cancelled.  Therefore, the drawing objection has been withdrawn. 
Allowable Subject Matter
Claims 1, 7-9, 16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art at the time of filing, Eggimann (US 1483290 A), teaches a vehicle (Page 1, lines 10-12), comprising:
a roof (Figure 1, 1);
a cabin (Figure 1, space below 2);
a layer disposed between the roof and the cabin (Figure 1, 2), wherein the layer functions as a barrier between the roof and the cabin (Figure 1, 2 blocks airflow from 3 into the cabin below); a passage disposed through the layer (Figure 1, 3) and formed by a discontinuity in the layer (Figure 1), wherein the passage couples the roof with the cabin (Figure 1, partitions 4 and 5 in passage 3 mechanically couple 1 with 2), the passage being switchable between an open mode (Figure 1) and a closed mode (Figure 3) by a switch disposed at the discontinuity (Figure 1, switch 15), wherein the 
Eggimann does not teach wherein the layer between the roof and the cabin is an insulation layer, wherein the insulation layer functions as a barrier between the roof and the cabin. Moreover, Eggimann also does not teach a passage disposed through the insulation layer and formed by a discontinuity in the insulation layer, wherein the passage couples the roof with the cabin.
However, Hesch (US 20030193217 A1) teaches an insulation layer disposed between the roof and the cabin (Figure 1, 18), wherein the insulation layer functions as a barrier between the roof and the cabin (Figure 1, 18 is a barrier between roof 1 and cabin below 18, see also Paragraph 0058); Hesch also teaches a passage disposed through the insulation layer (Figure 1, 27) and formed by a discontinuity in the insulation layer (Figure 1, 27 comprises a discontinuity in 18), wherein the passage couples the roof with the cabin (Figure 1).
In view of the teachings of Hesch, one of ordinary skill in the art at the time of the invention would be motivated to modify the layer surface of Eggimann to be an insulating layer to mitigate unwanted heat transfer between the cabin and the passage, such that heat transfer can only occur when desired.
Eggimann in view of Hesch does not explicitly teach wherein the switch is operable based on comparison between a roof temperature and a cabin temperature.
However, Pindard teaches a ventilation system for a portable building (Figure 2) wherein a switch (Page 6, lines 33-34) is operable based on a comparison between a roof temperature (“temperature of air inside the void” disclosed in Page 2, lines 6-7, temperature consistent with applicant’s definition of ‘roof temperature’ provided in Paragarph 0029 of the specification) and a cabin temperature (Page 7, lines 1-4, “temperature inside the building”).
In view of the teachings of Pindard, one of ordinary skill in the art at the time of the invention would be motivated to modify the vehicle of Eggimann in view of Hesch to operate based on a comparison between the roof and cabin temperatures in order to reduce the amount of forced heating or cooling needed to set the cabin to a user-desired temperature.
Eggimann in view of Hesch and Pindard does not teach wherein the switch is configured such that in response to the roof temperature being lower than the cabin temperature, the passage is switched to the open mode to fluidly couple the roof with the cabin.
 With regards to the features not taught by the prior art combination, there are no references in the prior art that the combination may considered in view of that would render all of the claimed features obvious to one of ordinary skill in the art at the time of filing of the claimed invention.
Claims 7-9 are allowable by virtue of dependency on Claim 1.
Regarding Claim 16, the closest prior art at the time of filing, Eggimann, teaches a method for ventilating a vehicle cabin (Figure 1, see also the opening of ventilators 15 disclosed in Page 1, lines 76-78), wherein a passage is provided for coupling the roof with the cabin (Figure 1, providing of passage 3), but does not teach wherein cooling occurs using a cold temperature of a roof. Eggimann also does not teach wherein an insulation layer is arranged between the roof and the cabin and wherein the insulation layer functions as a barrier between the roof and the cabin.
Eggimann also does not teach wherein the method comprises the acts of: providing a passage coupling the roof with the cabin which is disposed through the insulation layer and formed by a discontinuity in the insulation layer and which is switchable between an open mode and a closed mode by a switch disposed at the discontinuity; and
switching the passage to the open mode by the switch when a temperature of the roof is lower than a temperature of the cabin to fluidly couple the roof with the cabin, wherein no cooling circuit runs through or on the roof.
Moreover, there is no explicit teaching in the prior art of a method of cooling a cabin of a vehicle using a cold temperature of a roof, and there is no reference or combination of references that Eggimann may be considered in view of such that one of ordinary skill in the art would be able to modify Eggimann and render all of the limitations of Claim 16 obvious.
Claims 18 is considered allowable by virtue of dependency on Claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006. The examiner can normally be reached Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK P YOST/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762